DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Acknowledgement is made to the amendment of the title of the invention. As the title now accurately reflects the claimed inventive concept the new title is accepted and the previous objection is removed. 
Response to Amendment
Acknowledgement is made of the amendment filed on 05/05/2022 in which claims 1, 2, 4, and 6 were amended, and claim 3 was canceled. No new claims are added therefore claims 1-2 and 4-6 are pending for examination below. 
Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 4, and 6, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed, “a capacitor connected between the DC bus and a predetermined fixed potential, wherein: the controller performs control to apply a reverse current for canceling a polarization voltage of the battery cell through the battery cell after the charging-discharging of the battery cell completes, and the controller causes the capacitor to be charged during discharging from the battery cell to the load, and after the discharging from the battery cell to the load completes, causes the capacitor to apply the reverse current to the battery.”
Claims 2 and 5 depend from the claims above and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859